Citation Nr: 9911940	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1964 
to May 1964 and from November 1965 to March 1990.  

In a September 1995 appellate decision, the Board of 
Veterans' Appeals (Board) denied service connection for a 
skin disorder due to Agent Orange exposure.  This appeal 
comes before the Board from a November 1996 rating decision 
by the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which did not review this claim as to 
whether the appellant had submitted new and material evidence 
to permit reopening of the claim for service connection for a 
skin disorder due to Agent Orange exposure.  Although the 
Board will consider this claim on the basis of whether new 
and material evidence has been presented, we do not believe 
that the appellant will be prejudiced by this action because 
the RO's consideration of the appellant's claim on a de novo 
basis afforded him a greater review than that to which he was 
entitled.  

At his personal hearing before the Board in Washington, D.C. 
in January 1999, the appellant raised the issues of 
entitlement to service connection for a back disorder and 
entitlement to increased evaluations for his service-
connected disabilities.  However, these claims are not 
inextricably intertwined with the current claim and have not 
been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection for a skin disorder due to Agent 
Orange exposure was denied by a September 1995 Board 
decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder due to 
Agent Orange exposure.  

3.  The appellant was exposed to Agent Orange while on active 
military duty in Vietnam.  

4.  The appellant is shown to have an acne-type skin disease 
that is related to dioxin exposure in Vietnam.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the September 1995 
Board decision is new and material, and the claim of 
entitlement to service connection for a skin disorder due to 
Agent Orange exposure is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (1998).  

2.  An acne-type skin disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has a skin disease which 
developed as a result of his exposure to Agent Orange in 
Vietnam.  Service connection was denied a skin disorder due 
to Agent Orange exposure by a September 1995 Board decision.  
In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  If new and material evidence has not been submitted, 
the Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim of entitlement to service connection for a skin 
disorder due to Agent Orange exposure was last finally denied 
by the September 1995 Board decision.  

The evidence before the Board at the time of its September 
1995 decision included the appellant's service medical 
records, which did not show any treatment for a skin 
disorder.  Postservice evidence considered in September 1995 
included the following: VA medical examinations performed in 
November 1978, June 1981, February 1991, and February 1993, 
none of which made a finding of any skin disease; the 
appellant's testimony at a regional office hearing in June 
1992; and a VA Agent Orange examination performed in February 
1994, which noted that the skin was normal and made no 
finding of any skin disease related to Agent Orange exposure.  
The September 1995 Board decision found that the evidence did 
not show the appellant had a skin disorder that was 
attributable to Agent Orange exposure or was related to 
service.  

The evidence received since the September 1995 Board decision 
includes the following: a May 1997 VA medical statement, 
which reported that the appellant had been diagnosed with 
chloracne that was deemed to be due to service in Vietnam; 
reports of VA dermatology examinations performed by the same 
examiner in June 1997 and December 1997, in which he stated 
that the appellant had an acne-type skin disorder with 
secondary excoriations that could well be related to dioxin 
exposure; and the appellant's testimony at his January 1999 
hearing.  

Because the evidence presented since the September 1995 
denial is new, in that it includes a reported diagnosis of 
chloracne along with diagnosis of an acne-type disease, is 
material, in that it raises the question of whether he has a 
skin disorder that is related to Agent Orange exposure in 
Vietnam, and is significant, such that it must be considered 
in order to fairly decide the merits of the appellant's 
current claim, the Board reopens the claim for service 
connection for a skin disorder due to Agent Orange exposure 
on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(b); 38 
C.F.R. § 3.156.  
.
As a result of reopening the appellant's claim for 
entitlement to service connection for a skin disorder due to 
Agent Orange exposure, the Board must review the claim as to 
the second element of Winters, which is whether the claim is 
well grounded.  In reviewing the claims file, the Board finds 
that the appellant has been afforded an opportunity to appear 
at a hearing, and his contentions and evidence submissions 
have been focused on the merits of his claim for service 
connection for a skin disorder due to Agent Orange exposure.  
Therefore, we do not believe the appellant will be prejudiced 
by our deciding the claim on the merits at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a skin disorder due to Agent Orange exposure 
within the meaning of 38 U.S.C.A. § 5107(a).  Because there 
is VA medical evidence that indicates the appellant has been 
diagnosed with chloracne and VA medical opinion indicating 
that the appellant has an acne-type skin disorder that could 
be related to dioxin exposure, the Board finds that the 
appellant has met the requirements for a well-grounded claim 
for service connection for a skin disorder due to Agent 
Orange exposure.  He has a diagnosis of an acne-type skin 
disease, and there is medical evidence establishing a link 
between the current skin disorder and his active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  All 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  The regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era and have a disease listed in 
38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii).  

Although the May 1997 VA medical statement indicates that the 
appellant had been diagnosed with chloracne, the Board notes 
that the statement was made by an internist and that there 
are no competent medical records showing a dermatological 
diagnosis of chloracne.  The Board does note that the 
appellant has indicated that he was assigned to a combat 
engineer group in Vietnam and that he was in areas of Vietnam 
that were sprayed with Agent Orange.  Therefore, the Board 
finds that the weight of the evidence supports a presumption 
that the appellant was exposed to Agent Orange in Vietnam.  
Because the evidence presented in this case does not show 
clinical manifestation of any skin disease, including 
chloracne, in service or for more than 25 years after the 
appellant's separation from service, the appellant is not 
entitled to a presumption that he has chloracne that is due 
to Agent Orange exposure in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

While the May 1997 medical statement from the VA internist, 
indicating that the appellant had been diagnosed with 
chloracne, is not supported by the evidence of record, the 
Board notes that the Board certified dermatologist who 
performed the June 1997 and December 1997 VA examinations 
indicated that the appellant had an acne-type skin disease 
that could well be secondary to dioxin exposure, and he 
opined that the appellant's skin changes could be consistent 
with chloracne (a 50-50 chance).  Hence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for a skin disorder related to Agent 
Orange exposure.  Because a veteran is extended the benefit 
of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for the appellant's acne-type skin 
disorder.  


ORDER

Service connection is granted for the appellant's acne-type 
skin disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

